Citation Nr: 0729100	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  01-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for herpes zoster 
Ramsay Hunt Syndrome, including as secondary to anxiety with 
posttraumatic stress disorder. 

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU). 

3.  Whether new and material evidence had been received to 
reopen a claim seeking service connection for 
spondylolisthesis and spondylosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1970.  He died on July [redacted], 2007.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Pittsburg Regional Office (RO) 
of the Department of Veterans Affairs (VA).  On July 23, 
2007, the Board remanded the issues of service connection for 
herpes zoster Ramsay Hunt Syndrome, including as secondary to 
anxiety with posttraumatic stress disorder; entitlement to 
TDIU; and whether new and material evidence had been received 
to reopen a claim seeking service connection for 
spondylolisthesis and spondylosis for further development.

ORDER TO VACATE

In July 2007, the Board remanded the claims on appeal.  
Subsequent to the issuance of that remand, the Board received 
notice that the veteran died in April 2007, before the 
issuance of the July 2007 Board remand.  

The Board was not aware of the veteran's death prior to 
promulgating its July 2007 remand.  As a matter of law, 
veteran's claims do not survive their deaths. Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).

Hence, the July 23, 2007, Board remand must be, and is, 
VACATED.

[The Board will issue a separate decision dismissing the 
veteran's appeal.]



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


